Citation Nr: 1617840	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-06 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served in the Philippine Scouts from August 1946 to May 1949, and died in October 1959.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In June 2015, the Board denied entitlement to VA death pension benefits and reopened the previously denied service connection claim for cause of death.  It remanded the underlying service connection claim for re-adjudication by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Entitlement to service connection for the cause of the Veteran's death is warranted when a service related disability is either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  The principal cause of death is one that was the immediate or underlying cause while the contributory cause of death is one that contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(b),(c).

The Federal Circuit has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.

The January 1960 death certificate lists the causes of death as coronary thrombosis and hypertensive vascular disease.  A March 2014 death certificate lists the cause of death as "special screening for other conditions."  At the time of his death, the Veteran was in receipt of service connection for right elbow fracture dislocation, rated 20 percent disabling.  In December 2012, the appellant reported that the treating physician (Dr. H.A.) informed her that the Veteran's service-connected right elbow disability was the cause of his death.  Unfortunately, medical records from Dr. H.A. are unavailable.  The appellant is competent to report what a physician told her.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As it cannot be said that there is no reasonable possibility that a medical opinion as to whether or not the service connected right elbow disability caused or contributed to the Veteran's death would aid in substantiating the claim, a remand for a medical opinion on this question is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Request a medical opinion from an appropriate physician.  The paper and electronic claims folder must be available for review and the physician should acknowledge such in the medical opinion report.  

The physician is asked to indicate whether it is at least as likely as not (50 percent probability or more) that the service-connected right elbow disability was the immediate or underlying cause of death, or contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.

The examiner must provide a detailed rationale with specific consideration of the appellant's report of being informed of a nexus between the service-connected right shoulder disability and the Veteran's death by the treating physician, Dr. H.A., as well as the two death certificates.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case and afford an appropriate time for respond.  Then, return this appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

